DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “the plurality of micromirror units are spaced apart from one another by a distance that is greater than a width of the micromirror units”.  Examiner finds no support for this limitation in the specification as originally filed.  Though Applicant’s specification at ¶ 104 discusses “spacing the micromirror units farther apart on a DMD chip”, this is done such that the small pixels (i.e., image pixels) are “spaced apart by a distance that is typically larger than their width”.  In other words, it is the image pixels that spaced apart as recited in claim 3, not the micromirror units as defined in amended claim 1.  Claim 3 therefore contains new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, 16, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (WO 2015/113408, published 8/6/2015; *please note: for citations, Examiner will rely upon US 2016/0363869 as an English translation for WO 2015/113408) in view of Sunagawa (US 6,124,876).

	Regarding claim 1, Hou discloses an apparatus for producing a high-resolution image comprising: a display unit configured for performing a plurality of exposures on a surface, each of the exposures including projecting an image comprising one or more beams of radiation on the surface (abstract, figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67),
	the display unit including a digital micromirror device that includes a plurality of micromirror units (figs. 1-3, ¶ 37-51);
	at least one refractive element comprising a transparent material positioned between the display unit and the surface, wherein the at least one refractive element is configured to transmit the one or more beams of radiation as one or more emergent beams of radiation (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211),
	and wherein the at least one refractive element is tiltable to shift a position of the image of each of the exposures relative to the surface, such that the exposures collectively completely image a target region (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y; see also figs. 9-10, ¶ 55-64, size of the imaging light spot can be controlled by means of precise design of the shape of the irradiating system and the concave mirror).
	Hou fails to disclose each of the micromirror units defining a planar surface configured to reflect an incident light beam at an angle based upon an “on” or “off” state of the micromirror unit, the planar surface having only a region thereon that is reflective, a size of the region being smaller than a size of the planar surface.
	Sunagawa teaches each of the micromirror units defining a planar surface configured to reflect an incident light beam at an angle based upon an “on” or “off” state of the micromirror unit, the planar surface having only a region thereon that is reflective, a size of the region being smaller than a size of the planar surface (abstract, figs. 2-5, see col. 10, l. 60-col. 11, l. 44, antireflective mask 25 provided to limit the effective aperture of planar small mirrors 20; see also col. 13, ll. 18-24).
	Hou and Sunagawa are both directed to micromirror devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou with the antireflective mask 25 of Sunagawa since such a modification provides a sufficiently sharp image can be formed even if the picture elements shifting operation is carried out (Sunagawa, col. 2, ll. 62-67).

	Regarding claim 3, Hou discloses wherein the plurality of micromirror units are spaced apart from one another by a distance that is greater than a width of the micromirror units (figs. 1-3, ¶ 37-51; see also figs. 10-12, ¶ 62-67).

	Regarding claim 8, Hou discloses projection optics configured to focus the emergent beams of radiation from the at least one refractive element to adjust a size of the image on the surface (figs. 1-3, fig. 12, ¶ 2-3, ¶ 37-51, see also ¶ 65-67).

	Regarding claim 9, this claim is rejected under the same rationale as claim 1.

	Regarding claim 10, Hou discloses wherein the projecting the image comprises positioning one or more of the micromirror units of the digital micromirror device in the "on" state (figs. 1-3, ¶ 40-44).

	Regarding claim 11, Hou discloses wherein varying the rotational position of the at least one refractive element comprises rotating the at least one refractive element to shift a position of the image relative to the surface (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 16, this claim is rejected under the same rationale as claim 8.

	Regarding claim 49, Hou discloses wherein the at least one refractive element is configured to transmit the one or more emergent beams of radiation towards the surface as an array of image pixels that are spaced apart by a distance that is larger than a width of the image pixels (figs. 1-3, figs. 10-12, ¶ 37-51, see also ¶ 62-67);
	and wherein the at least one refractive element is rotatable to adjust a position of the array of image pixels to collectively produce the image on the surface (figs. 1-3, figs. 10-12, ¶ 37-51, see also ¶ 62-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 50, this claim is rejected under the same rationale as claim 49.

	Regarding claim 51, Hou discloses wherein projecting an image from the display unit comprises: determining a desired position of the image relative to the surface (figs. 1-3, figs. 10-12, ¶ 37-51, see also ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots);
	applying an inversion function to the desired position of the image to generate a modified image based on a predetermined pixel shift effect of the at least one refractive element (figs. 10-12, ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots, e.g., four sub-images extracted from a processed image);
	and projecting the modified image from the display unit (figs. 10-12, ¶ 59-67, multiple exposures utilized to fully fill the surface with light spots).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Sunagawa as applied to claims 1 and 9 above, and further in view of Tateiwa (US 2009/0073525).

	Regarding claim 4, Hou discloses wherein the at least one refractive element comprises: a first refractive pixel shifter that is pivotable about a first rotation axis; and that is pivotable about a second rotation axis that is different than the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).
	Hou in view of Sunagawa fails to explicitly disclose a second refractive pixel shifter.
	Tateiwa teaches a second refractive pixel shifter (fig. 8, ¶ 52-55, plurality of refraction means configured to be moved along directions perpendicular to each other).
	Hou in view of Sunagawa and Tateiwa are both directed to projection display devices with refractive means.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou in view of Sunagawa with the plural refraction means of Tateiwa since such a modification provides that the refraction means can be variously configured (Tateiwa, ¶ 55) such that a plurality of refraction means are configured to be moved along directions perpendicular to each other (Tateiwa, ¶ 54).

	Regarding claim 5, Hou discloses wherein the second rotation axis is substantially perpendicular to the first rotation axis (figs. 1-3, fig. 12, ¶ 65-67, deflectable lens 211 tilts around a rotation axis x and/or y).

	Regarding claim 12, this claim is rejected under the same rationale as claim 4.

	Regarding claim 13, this claim is rejected under the same rationale as claim 5.

Claims 7, 15, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Sunagawa as applied to claims 1 and 9 above, and further in view of Chen et al. (US 2018/0194064).

	Regarding claim 7, Hou in view of Sunagawa fails to explicitly disclose collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation.
	Chen teaches collimation optics positioned between the display unit and the at least one refractive element, wherein the collimation optics are configured for collimating the beams of radiation (figs. 2-3, ¶ 28-32).
	Hou in view of Sunagawa and Chen are both directed to projection displays for additive manufacturing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hou in view of Sunagawa with the collimation optics of Chen since such a modification provides collimation and/or focusing of the illumination beam from the lamp exiting the DMD projector (Chen, ¶ 30).

	Regarding claim 15, this claim is rejected under the same rationale as claim 7.

	Regarding claim 52, this claim is rejected under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626